SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, Califomia 90017
Te|: (213) 613-2380 Fax: (213) 613-2395

Ca

J>L¢JN

\CO¢`IO\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

se 2:19-CV-OO469-R-KS Document 1 Filed 01/22/19 Page 1 of 18 Page |D #:1

Thornas Myers (CA SBN 120674)
myers@smithmyerslaw.com
SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800
Los Angeles, California 90017
Telephone: (213) 613-2380
Facsirnile: (213) 613-2395

Angel J. Valencia (Pro Hac Vzce Application to be Fz`led)
ajv@nrtw.org

Milton L. Chappell (Pro Hac Vzce Application to be Filed)
mlc@nrtw.crg

c/o NATIONAL RIGHT TO WOR.K LEGAL

DEFENSE FOUNDATION, INC.

8001 Braddock Road, Suite 600

Springfield, Virginia 2215 1

Telephone: (703) 321-8510

Facsimile: (703) 321-9319

Attorneys for Plaintiff and the Classes She Seeks to Represent
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA

IRENE SEAGER, individually and as Case No: 2:19-cv-00469

representative of the requested classes,
COMPLAINT -
Plaintiff, CLASS ACTION
v' Constitutional Violation Action
… §:::1;::~;-;:::3;,5;:§?;?“¥
ANGELES; Los ANGELES g ’ 1

UNIFIED SCHOOL DISTRICT;
XAVIER BECERRA, in his official
capacity as Attorney General of
California,

Defendants.

\/\_/\_/\»/\./\./V\./\-/V\,/VVVWV

 

 

COMPLA!NT - CLASS AcTIoN
_1 _

 

 

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, Califomia 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Ca.‘

p_‘

\DOO\IO\Ul-PL»JN

[\)[\.)NN[\)[\)[\)[\J[\)>-a»-‘l-A»-l»-ar-\)-d»_\»-»-\
SC'QG\Lh-PWN)-‘OOOQ\IO\U\-I>L)JN»-l@

§

 

e 2:19-CV-OO469-R-KS Document 1 Filed 01/22/19 Page 2 of 18 Page |D #:2

INTRODUCTION

1. On June 27, 2018, the Supreme Court held it unconstitutional for
public-sector unions and employers to collect/deduct union dues or fees from
public employees without their affirmative consent and a knowing waiver of their
First Amendment rights. Janus v. AFSCME, Council 31, 138 S.Ct. 2448, 2486
(2018).

2. Plaintiff Irene Seager (“Seager”) is a public employee of the Los
Angeles Unified School District (“Los Angeles District”) and is employed in a
bargaining unit represented by United Teachers Los Angeles (“UTLA”).

3. After being notified of Seager’s decision to revoke any prior dues
authorization, Los Angeles District and UTLA, directly or indirectly, nonetheless
continues to deduct dues from her paychecks, in furtherance of UTLA’s restrictive
revocation policies.

4. UTLA and Los Angeles District violate the First Amendment rights of
Seager and of the proposed class of public employees subject to UTLA’s
revocation policy, by collecting/deducting union dues from their wages without
their knowing consent, thereby severely restricting their exercise of their First
Amendment right under Janus not to subsidize unions.

5. Defendants maintain and enforce policies, including the dues
deduction provisions of the existing collective bargaining agreement between

UTLA and Los Angeles District. Under these policies, UTLA collects, directly or

 

COMPLAINT - cLAss ACTloN
_2_

 

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, Califomia 900|7
Tel: (213) 613-2380 Fax: (213) 613-2395

Ca

\OO°\]O\Ul-l>b~>r~)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23

d

 

`e 2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 3 of 18 Page |D #:3

indirectly, union dues from the wages of public employees, even from those who
have notified UTLA of their resignation from union membership and revocation
of their prior dues deduction authorizations

6. Seager brings this civil rights action, pursuant to 42 U.S.C. § 1983 on
behalf of herself and all other similarly situated employees, seeking: (a) a
judgment declaring the revocation restrictions and the deduction of union dues or
fees without the employees’ affirmative consent and knowing waiver of First
Amendment rights are unconstitutional and unenforceable; (b) judgment declaring
the restrictive revocation policy found in the dues deductions authorization, Which
limits employees’ dues deductions revocation rights to a yearly 310-day Window,
violates the First Amendment and is null and void; (c) injunctive relief that
prohibits the maintenance and enforcement of the unconstitutional policies,
actions and provisions, along With compensatory and nominal damages; (d)
judgment declaring the application of Cal. Educ. Code § 45060(a) as
unconstitutional for violating the First Amendment; and (e) costs and attorneys’
fees under 42 U.S.C. § 1988.

LURISDICTION AND VENUE

7. This is an action that arises under the Federal Civil Rights Act of 1871,
42 U.S.C. § 1983, to redress the deprivation, under color of state law, of rights,
privileges and immunities secured to Plaintiff` Seager and all class members by the

Constitution of the United States, particularly the First and Fourteenth

 

COMPLAINT - CLASS AchoN
_3_

 

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Ca

.1>1...)1~)

\OOO\!O\U\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

se 2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 4 of 18 Page |D #:4

Amendments.

8. The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 and
28 U.S.C. § 1343.

9. This action is an actual controversy in which Plaintiff Seager seeks a
declaration of her rights under the Constitution of the United States. Pursuant to
28 U.S.C. §§ 2201-2202, this Court may declare Plaintiff Seager’s rights and grant
further necessary and proper relief based thereon, including injunctive relief
pursuant to Federal Rule of Civil Procedure 65.

10. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the
claims arise in this judicial district and division and Defendants operate and do
business in this judicial district and division.

PARTIES

11. Plaintiff Irene Seager resides in Ventura County, California and works
in Los Angeles County, California.

12. Defendant United Teachers Los Angeles (“UTLA”), whose office is
located at 3303 Wilshire Boulevard, 10th Floor, Los Angeles, California 90010 is a
local public sector labor union. UTLA is the exclusive representative for
collective bargaining purposes of thousands of public-school teachers and
educators throughout the Los Angeles area. UTLA entered into a collective
bargaining agreement with the Los Angeles Unified School District, Which terms

are enforced on bargaining unit members.

 

COMPLA[NT - CLASS ACTlON

 

 

_4_

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Ca:

,_a

\OOC\IO\LIIJ>QJ[\J

NN[\)[\JN[\)[\JNN>-¢)-‘)-l»-¢»-¢»-»->-o-l)-‘
WNG\M-PWN~‘O\OOQNONU\LL»JN'-‘O

n

>

 

e 2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 5 of 18 Page |D #:5

13. Defendant Los Angeles Unified School District, whose Northwest
District Office address is located at 333 South Beaudry Avenue, Los Angeles,
California 90017, is a public-school district serving Los Angeles County,
California. lt is responsible for deducting dues from Plaintiff Seager and
remitting them to UTLA.

14. Defendant Xavier Becerra is sued in his official capacity as Attorney
General of the State of California. As Attorney General, he is the chief law
officer charged with the enforcement of state laws, including Cal. Educ. Code §
45060(a), Which is being challenged in the instant case as unconstitutional His
office address is 300 South Spring Street, Los Angeles, California 90013-1230.

FACTUAL ALLEGATIONS

15. Plaintiff Irene Seager is a public-school teacher at Porter Ranch
Comrnunity School and an employee of the Los Angeles Unified School District.

16. At all relevant times, Seager has been subject to the exclusive
representation of UTLA and subject to the collective bargaining agreement
between Los Angeles District and UTLA.

17. On April 6, 2018, Seager signed UTLA’s dues checkoff authorization
card that authorized the deduction of union dues from her Wages. At this time,
Seager was required, as a condition of employment, to either join the union as a
full member or pay union forced fees even if she was a nonmember.

18. On June 27, 2018, the Supreme Court in Janus held forced fee

 

coMPLAINT - cLAss AcTroN
-5_

 

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

n

Ca:

,_l

\DO©`IO\L!\-I>L»Jl\.)

NN\\)N[\)\\)NNN»-»-)»-a-n»-»r-l»-»»-‘»-\»-
SO\IG\KJILWN’-‘O\DO°`]O\UIAWN\-*O

>

 

e 2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 6 of 18 Page |D #:6

requirements unconstitutional and that public employees had a First Amendment
right not to have any union dues or fees deducted from their wages Without their
affirmative consent and knowing Waiver of their First Amendment rights. 138
S.Ct. at 2486.

19. After Janus Was decided, Seager notified UTLA on July 18, 2018 and
August 24, 2018, in writing, of her resignation as a member of UTLA and that she
did not consent to any deduction of union dues or fees from her wages. UTLA
responded in writing denying her request.

20. UTLA’s dues deduction authorization form signed by Seager states:

“I recognize the need for a strong UTLA and believe
everyone represented by our union should pay their fair
share to support our union’s activities. I hereby (1) agree
to pay regular monthly dues uniformly applicable to
members of UTLA; and (2) request and voluntarily
authorize my employees to deduct from my earnings and
to pay over to UTLA such dues. This agreement to pay
dues shall remain in effect and shall be irrevocable unless
I revoke it by sending written notice via U.S. mail to
UTLA during the period no less than thirty (30) days and
no more than sixty (60) days before the annual
anniversary date of this agreement or as otherwise
required by laW. This agreement shall be automatically
renewed from year to year unless I revoke it in writing
during the window period, irrespective of my
membership in UTLA.”

21. UTLA’s dues deduction authorization does not contain any language
informing potential signatories: (1) that they have a First Amendment right not to

subsidize the union and its speech; or (2) that, by signing the cards, they are

 

coMPLAINT _ cLAss Ac'rloN
_6_

 

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Ca

._o

\D°°"lO\U\-I>L»J|\.)

N[\JNNNNNK\)[\.)v-»-\»-‘»-or-d»-»-l»-o»_»,_~
OQ\lO\Ul-F>L»JN»-‘O\DOQ\]C\UI~¥>UJN*-‘O

§

`e 2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 7 of 18 Page |D #:7

Waiving their First Amendment right to not subsidize UTLA and its speech.

22. UTLA’s restrictive revocation policy is enforced by Los Angeles
District that, in coordination with UTLA and at its behest, deducts union dues
from employees’ wages and remits those monies to UTLA pursuant to dues
deduction agreements and dues checkoff provisions. UTLA and Los Angeles
District have failed and refused to terminate their restrictive revocation policy
after Seager’s notification of revocation of consent for such deductions

23. Pursuant to its restrictive revocation policy, Defendants continued to
collect and deduct union dues from Seager and other employees after they notified
UTLA that they did not consent to paying union dues. Unless enjoined from so
doing, UTLA and Los Angeles District will continue to collect/deduct union dues
from employees.

24. On information and belief, Defendants have enforced, and will
continue to enforce, the restrictive revocation policy by collecting and deducting
union dues from employees who notified UTLA that they do not consent to
paying union dues.

CLASS ACTION ALLEGATIONS

25. Plaintiff Seager brings this case as a class action pursuant to Federal
Rules of Civil Procedure 23(b)(1)(A) and (b)(2), and, alternatively, 23(b)(3), for
herself and for all others similarly situated, and any subclasses deemed

appropriate by this Court, as described in the following classes:

 

COMPLAINT - CLASS AchoN
_7-

 

 

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Te|: (213) 613-2380 Fax: (213) 613-2395

Cas‘

p_i

\OOQ\IO'\U\-ldb)[\)

N[\J[\JN[\)N[\.){\J[\)»-\r-l)-‘»-¢»-a»-‘r-l)-l»-d»_a
SO\IO\UI-ldeN'-‘O\CO¢\IO\UIAL»JN'-‘O

)

 

a 2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 8 of 18 Page |D #:8

26. Plaintiff Seager is the class representative of the “Revocation Class”,
which consists of individuals: (a) Who are Los Angeles Unified School District
employees exclusively represented by UTLA or one of its affiliates for purposes
of collective bargaining, (b) who resigned union membership and revoked their
consent to the payment of any union dues, and (c) Who had or are still having
union dues deducted from their wages in spite of such resignation and revocation
request. The class includes everyone who comes within the class definition at any
time from the time of resignation from union membership and revocation of
consent to the payment of dues.

27. Plaintiff Seager is the class representative of the “Full Dues Class”,
which consists Los Angeles Unified School District employees exclusively
represented by UTLA or one of its affiliates for purposes of collective bargaining
who are subject or become subject to Defendants’ restrictive revocation policy,

28. Upon information and belief, there are hundreds, if not thousands, of
class members in each of the classes described above. Their number is so
numerous that joinder is impractical The precise number of class members is
unknown to Plaintiff Seager, but it is clear that the number greatly exceeds the
number to make joinder feasible.

29. There are questions of law and fact common to all Revocation and Full
Dues class members. Factually, all have had union dues deducted from their

Wages and are or were subject to the same or similar restrictive revocation policy,

 

CoMPLAlNT - cLAss ACTloN
_g-

 

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Ca.‘

|_n

\OOO\]O\UI-Idb.ll\-)

NNNN\\)[\J[\)[\)N»-)-o-¢>_¢»-\»-r-¢»-»»-‘)-
XNO\M-LWNHO\QOO\]O\M-PUN'-‘O

n

>

 

e 2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 9 of 18 Page |D #:9

For Seager and Full Dues class members, the dispositive legal question is Whether
Defendants’ maintenance and enforcement of their restrictive revocation policy
violates the First Amendment. For Seager and Revocation class members, the
dispositive legal question is whether the deduction and collection of full union
dues from employees’ Wages subsequent to their resignation and revocation of
dues deductions violates their rights under the First Amendment.

30. Seager’s claims and defenses are typical of the Full Dues class
members’ claims because they concern whether Defendants’ restrictive revocation
policy unlawfully restricts employees’ First Amendment rights.

31. Seager’s claims and defenses are typical of the Revocation class
members’ claims because Defendants have seized and collected or are currently
seizing and collecting dues from Seager and Revocation class members in
violation of their First Amendment right to not subsidize union activity Without
their affirmative consent and known waiver of that First Amendment right, as
recognized by the U.S. Supreme Court in Janus v. AFSCME on June 27, 2018.

32. Plaintiff Seager can fairly and adequately represent the interests of
both classes and has no conflict With other, similarly situated class members.
Seager has no interest antagonistic to others Who have been subjected by
Defendants to the aforementioned restrictive revocation policy and union dues

deductions scheme.

33. Plaintiff Seager’s counsel has considerable experience handling class

 

COMPLAINT - cLAss AchoN
-9_

 

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (2|3) 613~2395

Case

,_\

\CQO\IO\U\-§L)Jl\)

[\.)[\)NN[\)[\)[\)N[\)»-l>-r-l»-a»-)-\r-l)-¢»-¢»-»
SC\IONUI-I>WN*-*O\DOO\]O\UI-PWN'-‘O

 

2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 10 of 18 Page |D #:10

actions and the types of claims asserted in the instant complaint Moreover,
Plaintiff Seager’s counsel is knowledgeable in the applicable law and possesses
the necessary resources for committing to representing the class.

34. The Revocation Class identified above can be maintained under
Federal Rule of Civil Procedure 23(b)(1)(A) because Defendants’ duty to cease
the union dues deductions and collections applies equally to Seager and class
members, and the prosecution of separate actions by individual class members
would create a risk of inconsistent or varying adjudications, which would establish
incompatible standards of conduct for Defendants.

35. The Revocation Class can be maintained under Federal Rule of Civil
Procedure 23(b)(1)(B) because an adjudication determining the constitutionality
of union dues deductions in the aforementioned circumstances as to one of the
class members, as a practical matter, will be dispositive of the interests of all class
members or would substantially impair or impede the other class members’ ability
to protect their interests.

36. The Revocation Class can be maintained under Federal Rule of Civil
Procedure 23(b)(2) because Defendants have acted to deprive Seager and class
members of their constitutional rights on grounds generally applicable to all,
thereby making declaratory, injunctive, and other equitable relief appropriate with
regard to the class as a whole.

37. Alternatively, the Revocation Class can be maintained under Federal

 

 

CoMPLAlNT - CLASS ACTIoN
- 1 ()_

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case

,_¢

\OOO`]C\UI-PWN

[\)l\.)[\)l\.)l\)l\)[\)|\)[\.)»-l»-¢)-l»-I>-a»-l)-lr-»-¢»-»
N~JC\Lh-PWN>-‘O\DO¢~`]O\Lh-PWN*-‘O

2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 11 of 18 Page |D #:11

Rule of Civil Procedure 23(b)(3) because questions of law or fact common to the
members of the class predominate over any questions affecting only individual
members, in that the important and controlling questions of law or fact are
common to all class members, i.e., whether the aforementioned dues deductions
violate their First Amendment rights and whether the restrictive revocation policy
constitutes a valid waiver of a constitutional right when it was ratified before the
right not to subsidize union activity was recognized by the U.S. Supreme Court in
Janus v. AFSC]\M on June 27, 2018.

38. The class action is superior to other available methods for the fair and
efficient adjudication of the controversy, inasmuch as the individual respective
class members are deprived of the same rights by Defendants’ actions, differing
only in the amount of money deducted. This fact is known to Defendants and
easily calculated from Defendants’ business records. The limited amount of
money involved in the case of each individual’s claim would make it burdensome
for the respective class members to maintain separate actions.

39. The Full Dues Class can be maintained under Federal Rule of Civil
Procedure 23(b)(1)(A) because separate class actions by Full Dues class members
could risk inconsistent adjudications that would establish incompatible standards
of conduct for Defendants.

40. The Full Dues Class can be maintained under Federal Rule of Civil

Procedure 23(b)(1)(B) because an adjudication determining the constitutionality

 

 

 

coMPLAlNT - cLAss AcrloN
_11_

 

SMITH & MYERS LLP
800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case

\D¢O\lO\U\PL»Jl\-)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 12 of 18 Page |D #:12

of Defendants’ maintenance of their restrictive revocation policy will, as a
practical matter, be dispositive of the interests of all Full Dues class members or
substantially impair or impede their ability to exercise their First Amendment
rights.

41. The Full Dues Class can be maintained under Federal Rule of Civil
Procedure 23(b)(2) because by maintaining and enforcing their restrictive
revocation policy, Defendants have acted or refused to act on grounds that apply
generally to members of the Full Dues Class, so that final injunctive or declaratory
relief is appropriate for the Full Dues class as a whole.

CAUSES OF ACTION

42. Plaintiff Seager re-alleges and incorporates by reference the paragraphs
set forth above in this Complaint.

43. Under California law, “[a]ny revocation of a Written authorization shall
be in writing and shall be effective provided the revocation complies with the
terms of the written authorization.” Cal. Educ. Code § 45060(a). Defendants are
acting under color of state law, Cal. Educ. Code § 45060(a), by maintaining and
enforcing its restrictive revocation policy and by deducting/collecting union dues
from public employees who have notified their union and/or their employer that
they do not consent to paying union dues.

44. Seager is suing Defendants under 42 U.S.C. § 1983 and the

Declaratory Judgment Act, 28 U.S.C. § 2201 on behalf of herself and the

 

 

 

coMPLAINT - cLAss AcTIoN
_12-

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case

,_\

\OOO\IO\U\-l>u)l\)

N[\)[\)NI\JNNNN)_\)-lr-lr-l>-l»-l)-\»-~)-¢»-
SCNO\M-PLDN'-‘O\OOG\IQ\UI-l>b-\N’-‘O

 

 

2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 13 of 18 Page |D #:13

requested class.
M

(Full dues deductions Without consent and waiver of First Amendment rights
violate 42 U.S.C. § 1983 and the First and Fourteenth Amendments)

45. Defendants’ maintenance and enforcement of its restrictive revocation
policy and deduction of union dues from the wages of Seager and Revocation
class members without the affirmative authorization and knowing waiver of First
Amendment rights violates Seager’s and class members’ First Amendment rights
to free speech and association, as secured against state infringement by the
Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

46. Furthermore, Defendants’ continued deduction and collection of union
dues in spite of the decision to revoke any prior dues authorization violates
Seager’s and Revocation class members’ First Amendment rights to free speech
and association, as secured against state infringement by the Fourteenth
Amendment to the United States Constitution and 42 U.SC. § 1983.

47. Under 42 U.S.C. § 1983, Seager and all class members are entitled to
have the enforcement of Cal. Educ. Code § 45060(a) declared unconstitutional for,
in contravention of their First Amendment rights to free speech and association,
allowing the imposition of Defendants’ restrictive revocation policy and the
deduction of dues from employees who do not affirmatively consent to such

deductions

 

COMPLAINT _ CLASS AcTIoN
_13_

 

Los Angeles, California 90017

SMITH & MYERS LLP
800 Wilshire Boulevard, Suite 800
Tel: (2|3) 613-2380 Fax: (2|3) 613-2395

Cas<.

\OO°\!C\U\-B£)JN

lO
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

d

 

2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 14 of 18 Page |D #:14

48. The U.S. Supreme Court held that under the First Amendment,
“[n]either an agency fee nor any other payment to the union may be deducted
from a nonmember’s wages, nor may any other attempt be made to collect such
payment, unless the employee affirmatively consents to pay.” Janus v. AFSCME,
Council 3], 138 S.Ct. at 2486.

49. The U.S. Supreme Court in Janus further held that an individual’s
consent to pay union dues requires a waiver of First Amendment rights. Id. In
order to be effective, a waiver of First Amendment rights must be knowingly,
clearly and voluntarily made.

50. Defendants did not obtain from Seager, or Revocation class members a
valid waiver of their First Amendment rights under Janus prior to the deduction of
dues because, among other reasons, UTLA’s dues authorization form does not
clearly inform employees that they have First Amendment rights not to financially
support an exclusive representative Nor does UTLA’s dues authorization form
expressly state that the employee agrees to waive or restrict his/her First
Amendment rights to an annual thirty (30) day window period.

51. Plaintiff Seager and Revocation class members are suffering the
irreparable harm and injury inherent in a violation of First Amendment rights, for
which there is no adequate remedy at law, as a result of being subjected to
Defendants’ restrictive revocation policies, provisions and continued deductions

of union dues.

 

 

CoMPLAlNT - cLAss ACTIoN
_14-

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (2|3) 613-2395

Case

p_n

\OOO\]O\U\-l>b~)l\)

MNNNN|\.)[\)[\)[\))-I>-\)-»-)-l»-a»-l»-»»-)-l
OO~`IO\Ud-l>~L»N'-‘O\OOO"]O\LALWN'-‘O

 

2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 15 of 18 Page |D #:15

COUNT II

_(Defendants’ Revocation Policy Deprives Plaintiff Seager, Full Dues Class
Members and Revocation Class Members of their First Amendment Rights)

52. Defendants’ restrictive revocation policy prohibits or prohibited
Seager, Full Dues class members and Revocation class members from exercising
their First Amendment rights under Janus to not subsidize a labor union and its
speech.

53. Defendants did not obtain from Seager, Full Dues class members, or
Revocation class members a valid waiver of their First Amendment rights under
Janus because, among other reasons, UTLA’s dues authorization form and
Defendants’ more restrictive revocation policy do not clearly inform employees
that they have a First Amendment right not to financially support an exclusive
representative Nor do they expressly state that the employee agrees to waive or
restrict his/her exercise of First Amendment rights to an annual thirty (30) day
window period.

54. Defendants’ restrictive revocation policy caused and continues to
cause the deduction and collection of union dues from Seager, Full Dues class
members and Revocation class members who do not consent to paying union dues
or having union dues deducted from their wages.

55. Defendants’ maintenance and enforcement of their restrictive

revocation policy deprives Seager, Full Dues class members and Revocation class

 

 

coMPLAlNT - cLAss AcrloN
_15_

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angclcs, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case

,_\

\DOQ\]O'\U\-l>~w[\)

NN[\)NNN[\)NN»-»»-»->-n»-¢)-d»-)-\»-a»-l
SO`JG\£II-PL»JNv-*O\DOO\]C\U\-PWN'-‘O

2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 16 of 18 Page |D #:16

members of their First Amendment rights to free speech and association, as
secured against infringement by the Fourteenth Amendment to the United States
Constitution and 42 U.S.C. § 1983.
PRAYER FOR RELIEF
Wherefore, Plaintiff Seager requests that this Court:

A. Class Action: Enter an order, as soon as practicable, certifying this
case as a class action, certifying the classes as defined in the complaint, certifying
Plaintiff Seager as class representative of both classes, and appointing Plaintiff
Seager’s counsel as class counsel for the classes;

B. Declaratory Judgment: (i) Enter a declaratory judgment that the
restrictive revocation policies put in place by Defendants are unconstitutional
under the First Amendment, as secured against State infringement by the
Fourteenth Amendment and 42 U.S.C. § 1983, and unenforceable against Seager,
the Revocation and Full Dues class members; and (ii) Enter a declaratory
judgment that Defendants are violating Seager’s and Revocation class members’
First Amendment rights as secured against State infringement by the Fourteenth
Amendment and 42 U.S.C. § 1983, by collecting and deducting union dues from
public employees who do not consent to paying union dues or who notify the
union that they no longer consent to paying union dues.

C. Injunctive Relief: (i) Permanently enjoin Defendants, along with their

officers, agents, servants, employees, attorneys, and any other person or entity in

 

 

 

coMPLAlNT - CLASS AchoN
-16_

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800
Los Angeles, California 90017
rel: (213) 613-2380 Fax: (213) 613-2395

Case

\OOO\]C\Ul-I>L)JN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 17 of 18 Page |D #:17

active concert or participation with them, from maintaining and enforcing their
restrictive revocation policies and from collecting and deducting union dues from
Plaintiff and other public employees who notify their union that they do not
consent to paying union dues; (ii) Permanently enjoin Defendant Los Angeles
Unified School District from carrying out dues deductions _pursuant to UTLA’s
revocation policies- from Plaintiff's and Revocation class members’ paychecks;
(iii) Order Defendants to reimburse Seager and Revocation class members the
amount of money equal to the unlawfully and improperly withheld union dues
deducted and collected subsequent to their revocation of their union deduction
authorizations, plus applicable interest, and (iv) permanently enjoin the Attorney
General of the State of California from enforcing Cal. Educ. Code § 45060(a) and
all other provisions of California law that allow for Defendants’ restrictive
revocation policy and the deduction of dues from employees who do not
affirmatively consent to such deductions

D. Damages: (i) Enter a judgment awarding Seager and Revocation class
members compensatory damages, refunds or restitution in the amount of union
dues deducted or required to be paid, directly or indirectly, to UTLA from their
wages without their affirmative and knowing consent; (ii) Enter a judgment
awarding nominal damages to Full Dues class members.

E. Costs and Attorneys’ Fees: Award Plaintiff Seager and all class

members their costs and reasonable attorneys’ fees pursuant to the Civil Rights

 

 

COMPLAINT - CLASS ACTloN
-17_

 

SMITH & MYERS LLP

800 Wilshire Boulevard, Suite 800

Los Angeles, California 90017
Tel: (213) 613-2380 Fax: (213) 613-2395

Case

p_-A

\OOO\]O\U\-l>b~)t\)

NN[\)N[\)[\)NNN»-\)-l»_\»-»»-‘r-l»-¢)-v-l»-a
OO\IC\LI|-PWN’-'O\DOO\]O\U\-PUJN'-‘O

 

2:19-cV-OO469-R-KS Document 1 Filed 01/22/19 Page 18 of 18 Page |D #:18

Attorneys’ Fees Award Act of 1976, 42 U.S.C. § 1988.

F. Other Relief: (i) Require UTLA to provide Plaintiff Seager and all
class members with written notice that its revocation policies are unconstitutional
and unenforceable and that they can exercise their First Amendment right to not
pay union dues without their consent at any time; and (ii) Grant other and
additional relief as the Court may deem just and proper.

RESPECTFULLY SUBMITTED.
Dated: January 22, 2019 SMITH & MYERS LLP

By /s/ Thomas Myers
Thomas Myers

Angel J. Valencia

(Pro Hac Vz'ce to be applied for)
Milton L. Chappell

(Pro Hac Vz`ce to be applied for)

Attorneys for Plaintiff Irene Seager and
the Classes She Seeks to Represent

 

 

coMPLAlNT - CLASS AchoN
_18_

 

